DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claim set of September 28, 2020, claims 1-3 and 5-7 are pending in the application.  Claim 4 has been cancelled.

Claim Objections
Claim 4 is objected to because of the following informalities:  
The text of claim 4 has been presented with strike-though.  Since claim 4 has the status identifier as “cancelled”, Applicant is reminded that no claim text shall be present for a cancelled claim.  A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented. Canceled and not entered claims must be listed by only the claim number and status identifier, without presenting the text of the claims.  See MPEP 714 and 38 CFR 1.121. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of independent claim 1 recites “a surface-baked food item” at line 1.  It is unclear exactly how this recitation limits the structure of the claimed invention.  Additionally, it is uncertain if the “surface-baked food item” refers to the surface of the first food item (line 11) and/or the surface of the second food item (lines 4-5 and 13-14).  Therefore, the scope of the claim is indefinite.
SEE ALSO claims 2, 3, and 5 at line 1.
Claim 1 also recites “a second food item containing fat and oil” at line 3.  It is uncertain what exactly is encompassed by the limitation.  More specifically, it is uncertain if both solid/semi-solid (fat) AND liquid (oil) forms of fat are required in the second food item, OR if the second food item comprises at least one of a fat OR an oil component.  Therefore, the scope of the claim is indefinite.
SEE ALSO claim 3 and the recitation of “the second food item is at least one type of food item selected from a good item group consisting of chocolates and fats and oils.”
The preamble of independent claim 6 recites “a method for manufacturing a surface-baked food” at line 1.  It is unclear exactly how this recitation provides context for the claimed invention.  Additionally, it is uncertain if the “surface-baked food” refers to the surface of the first food item (line 10) and/or the surface of the second food item (lines 7 and 12-13).  Therefore, the scope of the claim is indefinite.  
SEE ALSO
Claim 6 also recites “a second food item that ….contains fat and oil” at lines 2-3.  It is uncertain what exactly is encompassed by the limitation.  More specifically, it is uncertain if both solid/semi-solid (fat) AND liquid (oil) forms of fat are required in the second food item, OR if the second food item comprises at least one of a fat OR an oil component.  Therefore, the scope of the claim is indefinite.
Claim 6 further recites “heating sugar attached to a surface of the second food item” at line 7.  It is unclear exactly how the “attached” is performed.  More specifically, it is uncertain exactly how the sugar is affixed/joined to the surface of the second food.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg et al., “Black and White Crème Brulee” (hereinafter “Steinberg”).
With respect to claims 1-3, 6, and 7, Steinberg relates to the preparation of creme brulee and discloses placing custard (first food item) in a dish (container), spooning chocolate mousse (second food item), which comprises bittersweet chocolate and butter (claim 3), over the custard (first food item), and smoothing the top (claim 2).  Sugar is sprinkled in an even layer over the top of the chocolate mousse (second food rd – 5th and 7th paragraphs).
Claim 5, which is directed to a food item, includes method limitations (e.g. “the first food item is filled in a container having an opening” and “the layer of the second food item is placed so as to coat the surface of the first food item filled in the container”).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As disclosed above, Steinberg teaches the claimed food item since the reference disclosed preparing the crème brulee in a dish (P1, Preparation-for the custard, bottom; and P2, 5th and 7th paragraphs). Thus, the crème brulee product of Steinberg is the same as the food item as presently claimed in claim 5.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. WO 03068001 (hereinafter “Huang”).
With respect to claim 1, Huang discloses a frozen dessert product comprising frozen dessert (first food item), a moisture barrier (second food item) covering at least one surface of the frozen dessert, and a glassy matrix topping (heated product of sugar) positioned over the moisture barrier.  The frozen dessert (first food item) includes ice cream, ice milk, frozen yogurt, frozen custard, pudding, and sherbet.  The moisture barrier (second food item) comprises at least 70 weight percent fat based on the weight of the moisture barrier, and at least 60 weight percent of the fat in the moisture barrier is liquid (oil) at 40⁰F (4⁰C).  The glassy matrix topping (heated product of sugar) is prepared by heating sucrose.  The moisture barrier (second food item) covers the surface of the frozen dessert (first food item) and is positioned between the frozen dessert (first food item) and the glassy matrix topping (heated product of sugar).  The glassy topping matrix (heated product of sugar) is placed over the moisture barrier (second food item) and is separated from the frozen dessert (first food item) by the moisture barrier (second food item) (Abstract; P1, L32-P2, L33; P3, L14-P4, L3; P4, L19-31; P5, L5-27; P7, L9-20; P8, L17-19 and 30-31; P10, L33-P11, L15; P12, L35-37; and Fig. 1A).
Regarding claim 2, Huang discloses the moisture barrier (second food item) covers at least one surface or completely covers the top surface of the frozen dessert (first food item) (Abstract; P4, L3-7 and 25-31; and P11, L4-15).
With respect to claim 3, Huang discloses the moisture barrier (second food item) comprises at least 70 weight percent fat based on the weight of the moisture barrier, 
Claim 5, which is directed to a food item, includes method limitations (e.g. “the first food item is filled in a container having an opening” and “the layer of the second food item is placed so as to coat the surface of the first food item filled in the container”).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As disclosed above, Huang teaches the claimed food item.  Huang further discloses the frozen dessert is placed in a container, the exposed top surface of the frozen dessert is covered with a moisture barrier, and the sweet, glassy matrix topping Huang is the same as the food item as presently claimed in claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. WO 03068001 (hereinafter “Huang”).
With respect to claims 6 and 7, Huang discloses method of preparing a frozen dessert product having a sweet, thin, crunchy, and brittle topping, the method comprises covering at least one surface of the frozen dessert (first food item) with a moisture barrier (second food item) and placing a thin, sweet, glassy matrix topping (heated 
Huang additionally disclose the glassy matrix topping is prepared by heating sucrose (P7, L9-20; P8, L17-19 and 30-31; P17, L20-24).  While Huang discloses the glassy matrix topping is typically prepared prior to being placed on the moisture barrier (P12, L14-15), Huang also discloses crème brulee is prepared by forming a crispy, caramelized topping (claim 7) over velvety custard, and such topping could be used on frozen desserts (P1, L16-21).  Further, it is well understood that crème brulee is typically produced by topping the prepared custard with sugar, and heating the sugar to caramelize it (claim 7).  Thus, the point in which the sucrose is heated, such as prior to or after being placed on the moisture barrier, for the production of the glassy matrix topping in the frozen dessert product of Huang is not seen as critical.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any order of performing the process steps in the Huang with the expectation of successfully preparing a desirable frozen product comprising a heated sucrose topping.   “To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793